Citation Nr: 0801426	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  06-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for service-connected type 
II diabetes mellitus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1969 to 
March 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Sioux 
Falls, SD.


FINDING OF FACT

Type II diabetes mellitus is manifested by no more than the 
requirement for insulin and restricted diet; required 
regulation of activities due to diabetes mellitus is not 
demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for type II diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2005.  
The RO's May 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim. Therefore, any questions as to the 
appropriate effective date to be assigned have been rendered 
moot, and the absence of notice regarding this element should 
not prevent a Board decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Sioux 
Falls VA Medical Center (VAMC) are also included.  The 
veteran has not identified any additional records that should 
be obtained.  The veteran was afforded a VA examination in 
May 2005 to assess the severity of his type II diabetes 
mellitus.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R.§ 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  
Further, the Board must evaluate the medical evidence of 
record since the filing of the claim for increased rating and 
consider the appropriateness of a "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts).  See Hart v. Mansfield, No. 05-2424, WL 
4098218 (U.S. Vet. App. Nov. 19, 2007).

The veteran is currently assigned a 20 percent evaluation for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  

The veteran contends that he is entitled to a rating in 
excess of 20 percent.  A 40 percent evaluation is 
contemplated for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  "Regulation 
of activities," is defined in Diagnostic Code 7913 as 
"avoidance of strenuous occupational and recreational 
activities."  Id.  

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
diabetes mellitus.  The record demonstrates that his diabetes 
mellitus requires daily insulin and a restricted diet.  
However, despite his assertions that his activities have been 
restricted as a direct result of his service-connected type 
II diabetes mellitus, the Board finds that the competent 
medical evidence demonstrates that any restriction of his 
activities is not medically required.  In fact, a December 
2004 VAMC treatment note indicates the veteran was not 
exercising enough and encouraged him to increase his physical 
activity.  When evidence exists that the appellant has been 
encouraged to be more physically active, such medical 
documentation "contradicts any assertion that the appellant 
was being advised to limit his strenuous activity."  See 
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board acknowledges the May 2005 VA examination report 
finding the veteran's diabetes has restricted his activities.  
However, the VA examiner based this statement on the fact 
that the veteran's insulin dependence precludes him from 
obtaining a commercial driver's license (CDL) and working as 
an interstate truck driver.  The evidence of record indicates 
the veteran is disqualified from obtaining a CDL based solely 
on the fact that he is insulin dependent.  Because this 
disqualification is not based on a medical assessment of his 
individual circumstances and symptoms of type II diabetes 
mellitus, it does not serve as competent medical evidence 
concerning the severity of the veteran's disability.  
Accordingly, the fact that the veteran cannot obtain a CDL 
due to his insulin dependence does not meet the requirement 
of Diagnostic Code 7913 that his diabetes mellitus requires 
that he avoid "strenuous occupational and recreational 
activities."  See generally Camacho, 21 Vet. App. at 365.  
There is no other evidence of record indicating that the 
veteran's occupational or recreational activities have been 
restricted by his diabetes mellitus.

The Board has also considered whether the evidence 
demonstrates entitlement to a higher evaluation based on all 
applicable criteria.  However, the Board concludes that the 
evidence of record does not demonstrate a disability picture 
that more closely approximates a 60 or 100 percent 
evaluation.  In this regard, there is no indication that he 
has experienced episodes ketoacidosis or hypoglycemic 
reactions necessitating hospitalization.  Additionally, there 
is no evidence of record that he requires twice a month 
visits to his diabetic care provider.  Finally, there is no 
indication that his diabetes mellitus is manifested by any 
complications that would be compensable if separately 
evaluated, or that he has had progressive loss of weight and 
strength.

As a final note, the Board has considered whether the veteran 
is entitled to staged ratings in accordance with Hart.  
However, the evidence throughout this appeal demonstrates 
that the veteran's service-connected type II diabetes 
mellitus is manifested by no more than the requirement for 
insulin and restricted diet.  As discussed above, the Board 
acknowledges that the veteran is unable to obtain a CDL due 
to his insulin dependence.  However, this does not constitute 
competent medical evidence of regulation of activities.  
Thus, the Board finds that his disability picture for 
diabetes mellitus more closely approximates that contemplated 
by a 20 percent evaluation throughout the appeal period.  

In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  However, as a preponderance of the evidence is 
against the assignment of an evaluation in excess of 20 
percent, such rule does not apply and the claim must be 
denied.  


ORDER

Entitlement to an evaluation in excess of 20 percent for type 
II diabetes mellitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


